
	
		II
		110th CONGRESS
		1st Session
		S. 985
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2007
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To establish a pilot program to provide low interest
		  loans to nonprofit, community-based lending intermediaries, to provide midsize
		  loans to small business concerns, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Intermediary Lending
			 Pilot Program Act of 2007.
		2.FindingsCongress finds the following:
			(1)Small and
			 emerging businesses, particularly startups and businesses that lack sufficient
			 or conventional collateral, continue to face barriers accessing midsized loans
			 in amounts between $35,000 and $200,000, with affordable terms and
			 conditions.
			(2)Consolidation in
			 the banking industry has resulted in a decrease in the number of small, locally
			 controlled banks with not more than $100,000,000 in assets and has changed the
			 method by which banks make small business credit decisions with—
				(A)credit scoring
			 techniques replacing relationship-based lending, which often works to the
			 disadvantage of small or startup businesses that do not conform with a bank's
			 standardized credit formulas; and
				(B)less flexible
			 terms and conditions, which are often necessary for small and emerging
			 businesses.
				(3)In the
			 environment described in paragraphs (1) and (2), nonprofit intermediary
			 lenders, including community development corporations, provide financial
			 resources that supplement the small business lending and investments of a bank
			 by—
				(A)providing
			 riskier, up front, or subordinated capital;
				(B)offering flexible
			 terms and underwriting procedures; and
				(C)providing
			 technical assistance to businesses in order to reduce the transaction costs and
			 risk exposure of banks.
				(4)Several Federal
			 programs, including the Microloan Program under section 7(m) of the
			 Small Business Act (15 U.S.C. 636(m))
			 and the Intermediary Relending Program of the Department of Agriculture, have
			 demonstrated the effectiveness of working through nonprofit intermediaries to
			 address the needs of small business concerns that are unable to access capital
			 through conventional sources.
			(5)More than 1,000
			 nonprofit intermediary lenders in the United States are—
				(A)successfully
			 providing financial and technical assistance to small and emerging
			 businesses;
				(B)working with
			 banks and other lenders to leverage additional capital for their business
			 borrowers; and
				(C)creating
			 employment opportunities for low income individuals through their lending and
			 business development activities.
				3.Small business
			 intermediary lending pilot program
			(a)In
			 generalSection 7 of the Small
			 Business Act (15 U.S.C. 636) is amended by inserting after
			 subsection (k) the following:
				
					(l)Small business
				intermediary lending program
						(1)DefinitionsIn
				this subsection—
							(A)the term
				intermediary means a private, nonprofit entity that seeks to
				borrow, or has borrowed, funds from the Administrator to provide midsize loans
				to small business concerns under this subsection, including—
								(i)a
				private, nonprofit community development corporation;
								(ii)a consortium of
				private, nonprofit organizations or nonprofit community development
				corporations;
								(iii)a
				quasi-governmental economic development entity (such as a planning and
				development district), other than a State, county, or municipal government;
				and
								(iv)an agency of or
				nonprofit entity established by a Native American Tribal Government;
								(B)the term
				midsize loan means a fixed rate loan of not less than $35,000 and
				not more than $200,000, made by an intermediary to a startup, newly
				established, or growing small business concern; and
							(C)the term
				Program means the 3-year small business intermediary lending pilot
				program established under paragraph (2).
							(2)EstablishmentThere
				is established a 3-year small business intermediary lending pilot program,
				under which the Administrator may provide direct loans to eligible
				intermediaries, for the purpose of making fixed interest rate midsize loans to
				startup, newly established, and growing small business concerns.
						(3)PurposesThe
				purposes of the Program are—
							(A)to assist small
				business concerns in those areas suffering from a lack of credit due to poor
				economic conditions;
							(B)to create
				employment opportunities for low income individuals;
							(C)to establish a
				midsize loan program under which the Administrator may provide loans to
				eligible intermediaries to enable such intermediaries to provide midsize loans,
				particularly loans in amounts averaging not more than $150,000, to startup,
				newly established, or growing small business concerns for working capital or
				the acquisition of materials, supplies, or equipment;
							(D)to test the
				effectiveness of intermediaries—
								(i)as a delivery
				system for a midsize loan program; and
								(ii)in addressing
				the credit needs of small businesses and leveraging other sources of credit;
				and
								(E)to determine the
				advisability and feasibility of implementing a midsize loan program
				nationwide.
							(4)Eligibility for
				participationAn intermediary shall be eligible to receive loans
				under the Program if that intermediary has not less than 1 year of experience
				making loans to startup, newly established, or growing small business
				concerns.
						(5)Loans to
				intermediaries
							(A)ApplicationEach
				intermediary desiring a loan under this subsection shall submit an application
				to the Administrator that describes—
								(i)the type of small
				business concerns to be assisted;
								(ii)the size and
				range of loans to be made;
								(iii)the geographic
				area to be served and its economic, poverty, and unemployment
				characteristics;
								(iv)the status of
				small business concerns in the area to be served and an analysis of the
				availability of credit; and
								(v)the
				qualifications of the applicant to carry out this subsection.
								(B)Loan
				limitsNotwithstanding subsection (a)(3), no loan may be made to
				an intermediary under this subsection if the total amount outstanding and
				committed to the intermediary from the business loan and investment fund
				established by this Act would, as a result of such loan, exceed $1,000,000
				during the participation of the intermediary in the Program.
							(C)Loan
				durationLoans made by the Administrator under this subsection
				shall be for a maximum term of 20 years.
							(D)Applicable
				interest ratesLoans made by the Administrator to an intermediary
				under the Program shall bear an annual interest rate equal to 1.00
				percent.
							(E)Fees;
				collateralThe Administrator may not charge any fees or require
				collateral with respect to any loan made to an intermediary under this
				subsection.
							(F)LeverageAny
				loan to a small business concern under this subsection shall not exceed 75
				percent of the total cost of the project funded by such loan, with the
				remaining funds being leveraged from other sources, including—
								(i)banks or credit
				unions;
								(ii)community
				development financial institutions; and
								(iii)other sources
				with funds available to the intermediary lender.
								(G)Delayed
				paymentsThe Administrator shall not require the repayment of
				principal or interest on a loan made to an intermediary under the Program
				during the 2-year period beginning on the date of the initial disbursement of
				funds under that loan.
							(6)Program funding
				for midsize loans
							(A)Number of
				participantsUnder the Program, the Administrator may provide
				loans, on a competitive basis, to not more than 20 intermediaries.
							(B)Equitable
				distribution of intermediariesThe Administrator shall select and
				provide funding under the Program to such intermediaries as will ensure
				geographic diversity and representation of urban and rural communities.
							(7)Report to
				congress
							(A)Initial
				reportNot later than 30 months after the date of enactment of
				the Small Business Intermediary Lending Pilot
				Program Act of 2007, the Administrator shall submit a report
				containing an evaluation of the effectiveness of the Program to—
								(i)the Committee on
				Small Business and Entrepreneurship of the Senate; and
								(ii)the Committee on
				Small Business of the House of Representatives.
								(B)Annual
				reportNot later than 12 months after the date of enactment of
				the Small Business Intermediary Lending Pilot
				Program Act of 2007, and annually thereafter, the Administrator
				shall submit a report containing an evaluation of the effectiveness of the
				Program to the Committees described in subparagraph (A).
							(C)ContentsThe
				reports submitted under subparagraphs (A) and (B) shall include—
								(i)the number and
				location of the intermediaries receiving funds to provide midsize loans under
				this subsection;
								(ii)the amounts of
				each loan to an intermediary under this subsection;
								(iii)the number and
				amount of midsize loans made by intermediaries to small business concerns under
				this subsection;
								(iv)the repayment
				history of each intermediary receiving a loan under this subsection;
								(v)a
				description of the loan portfolio of each intermediary receiving a loan under
				this subsection, including the extent to which it provides midsize loans to
				small business concerns in rural and economically depressed areas;
								(vi)an estimate of
				the number of low income individuals who have been employed as a direct result
				of the Program; and
								(vii)any
				recommendations for legislative changes that would improve the operation of the
				Program.
								.
			(b)Rulemaking
			 authorityNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall issue regulations to carry out section 7(l)
			 of the Small Business Act, as added by subsection (a).
			(c)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated to the Small
			 Business Administration such sums as may be necessary for each of the fiscal
			 years 2008 through 2010 to provide $20,000,000 in loans under section 7(l) of
			 the Small Business Act, as added by
			 subsection (a).
				(2)AvailabilityAny
			 amounts appropriated under paragraph (1) shall remain available until
			 expended.
				
